DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 2-7, filed 01/05/2021, with respect to the rejection(s) of claim(s) 1-13 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2014/0022855), and further in view of Shin (US 2012/0314492).
With regard to claim 1, Jang discloses a recording element substrate for a liquid ejection head, comprising:
a storage section (MC), including
an antifuse element (AF), and
at least one second resistor (Rref)  connected in parallel with the storage section 

However, Shin teaches a first resistor (R) connected in parallel with an antifuse element. [Para. 0066; Fig. 3A]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a resistor with the anti-fuse of Jang, since when the anti-fuse is short-circuited, the resistance always has a low-impedance by the short-circuited anti-fuse regardless of the state of the resistor.
With regard to claim 2, Jung’s modified recording element substrate discloses all the limitations of claim 1, and Shin also further comprising: a terminal (BLm-2) [Fig. 6] for outputting a voltage of the first resistor and Jang disclose a terminal (D) [Fig. 3] for outputting a voltage of the at least one second resistor to outside of the recording element substrate.
With regard to claim 4, Jung’s modified recording element substrate discloses all the limitations of claim 1, Jang also discloses further comprising: a first switch (STr) connected to the storage section [Fig. 2]; and a second switch (S1) connected to the at least one second resistor [Fig. 3].
With regard to claim 5, Jung’s modified recording element substrate discloses all the limitations of claim 4, Jang also discloses wherein the first and second switches are transistors. [Para. 0061 & Para. 0080; Fig. 2 and Fig. 3]
With regard to claim 6, Jung’s modified recording element substrate discloses all the limitations of claim 5, Jang also discloses wherein the transistors are MOS transistors. [Para. 0069 & Para. 0080]
With regard to claim 10, Jung’s modified recording element substrate discloses all the limitations of claim 1, and Jang also discloses wherein the at least one second resistor includes a plurality of second resistors [Fig. 3], and the at least one second resistor is near the antifuse element [Fig. 2].
.

Claims 3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2014/0022855) in view of Shin (US 2012/0314492) as applied to claim 1 and further in view of Sato (US 2009/0079799).
With regard to claim 3, Jang’s modified substrate discloses all the limitations of claim 1 but Jang modified does not disclose further comprising: a judgment section that rates information stored in the storage section, the information being rated based on a voltage of the first resistor and a voltage of the at least one second resistor.
However, Sato teaches a judgment section (23e) [Fig. 4] configured to judge based on the voltage value inputted [Para. 055].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a judgment section with the recording element substrate of Fujii in order to acquire the voltage values of the respective first resistor and second resistors and to obtain quality judgment result for each nozzle on the basis of the acquired voltage values. [Sato-Para. 0055]
With regard to claim 7, Jang’s modified recording element substrate discloses all the limitations of claim 1 but Jang modified does not disclose further comprising: a selection circuit that selects one of the first resistor and the at least one second resistor. 
However, Sato teaches a selection circuit (23b).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a selection circuit with the recording element substrate of Fujii to use as a switch.
With regard to claim 8, Jang’s modified recording element substrate discloses all the limitations of claim 7 and Sato also discloses wherein the selection circuit includes a signal line. [Fig. 4]
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2014/0022855) in view of Shin (US 2012/0314492) as applied to claim 1 and further in view of Fujii (US 2018/0281390).
With regard to claim 9, Jang’s modified substrate discloses all the limitations of claim 1, but does not disclose wherein the first resistor and the at least one second resistor are diffusion resistors having the save resistance value. [Claim 3]
However, Fujii teaches a first resistor and an at least one second resistor are diffusion resistors having the same resistance value. [Claim 3]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the first resistor and the at least one second resistor of Jang as diffusion resistors having the same resistance value, since diffused resistors may be used as a high-resistance element.
With regard to claim 11, Jang’s modified recording element substrate discloses all the limitations of claim 1, but does not disclose further comprising: an ink inlet for supplying a liquid to an ejection orifice for ejecting the liquid, wherein the ink inlet is formed in a longitudinal direction of the recording element substrate, and wherein the storage section is disposed on at least one side of the ink inlet and along the ink inlet.
However, Fujii teaches an ink inlet (302) for supplying a liquid to an ejection orifice for ejecting the liquid [Para. 0103; Fig. 6], wherein the ink inlet is formed in a longitudinal direction of the recording element substrate [Fig. 6], and wherein the storage section is disposed on at least one side of the ink inlet and along the ink inlet [Fig. 6]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the storage section of Jang modified with the substrate of Fujii in order to store a plurality of bits.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US 2018/0281390) in view of Jang (US 2014/0022855).
With regard to claim 12, Fujii discloses a liquid ejection head (1810) [Para. 0094; Fig. 5A] comprising:
a storage section (10) [memory; Para. 0017; Fig. 1], including an antifuse element (11) [Para. 0017; Fig. 1], and
a first resistor (Rp) connected in parallel with the antifuse element [Fig. 1].
Fujii does not disclose a second resistor connected in parallel with the storage section.
However, Jang teaches a second resistor (Rref) connected in parallel with a storage section. [Fig. 2]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the second resistor of Jang with the ejection head of Fujii since
Note the language “serves as a reference in rating information of the antifuse element” is recited as an intended use and not given patentable weight in a structural limitation.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US 2018/0281390) in view of Jang (US 2014/0022855) and further in view of Sato (US 2009/0079799).
With regard to claim 13, Fujii discloses a recording apparatus [Para. 0095; Fig 5C] comprising: a recording element substrate (300) for a liquid ejection head (1810) and, wherein the recording element substrate, includes
a storage section (10) [memory; Para. 0017; Fig. 1] including an antifuse element (11) [Para. 0017; Fig. 1] and a first resistor (Rp) connected in parallel with the antifuse element.
Fujii does not disclose a second resistor that is connected in parallel with the storage section and serves as a reference in rating information of the antifuse element; a judgment section and wherein 
However, Jang teaches a second resistor (Rref) connected in parallel with a storage section. [Fig. 2].
In addition, Sato teaches a recording apparatus comprising a judgment section (23e) [Fig. 4] configured to judge based on the voltage value inputted [Para. 055].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the second resistor of Jang with the ejection head of Fujii in order to offer high accuracy and stability at an economic cost.
In addition, it would have been obvious to one having ordinary skill in the art to combine the judgment section with the recording apparatus of Fujii in order to acquire the voltage values of the respective first resistor and second resistors and to obtain quality judgment result for each nozzle on the basis of the acquired voltage values. [Sato-Para. 0055]
Note the language “serves as a reference in rating information of the antifuse element” and “the judgment section rates information stored in the storage section, the information being rated based on a voltage of the first resistor and a voltage of the second resistor” is recited as an intended use and not given patentable weight in a structural limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193.  The examiner can normally be reached on Monday-Friday 6AM-2:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853